Citation Nr: 0030761	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






REMAND

The appellant served on active duty from October 1940 to 
December 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).

First, the RO denied the veteran's claims as not well 
grounded, a legal basis no longer in effect.  Accordingly, 
the Board finds that a review of the prior decision should be 
undertaken by the RO based on the current state of the law.

Second, potentially relevant records have not been obtained 
by the RO.  For example, the veteran's service personnel 
records have not been requested.  Additionally, in a July 22, 
1998, Statement in Support of Claim the veteran stated that a 
doctor (audiology) at the VA Medical Center (VAMC) in 
Nashville, Tennessee, told him that his hearing loss and 
tinnitus were "service related."  On VA examination in 
December 1998, it was noted that the veteran had been seen in 
the audiology clinic on July 22, 1998.  These treatment 
records are not associated with the claims file.  Additional 
development is warranted in this regard.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered). 

Finally, given the uncertainty of the etiology of the 
veteran's claimed disabilities, on remand he should also be 
afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) (where 
there is a reasonable possibility that a current condition is 
related to or is a residual of a condition experienced in 
service, the Board should seek "a medical opinion as to 
whether [the claimant's] current disabilities are in any way 
related to or a residual of those experienced in service.")  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center (NPRC) and any other indicated 
agency, and request copies of the 
veteran's complete service personnel 
records.  If these records are not 
available, a negative reply is requested.

2.  Request that the veteran provide a 
complete list of those who have treated 
him for his hearing loss and tinnitus 
since his separation from service and 
obtain all records of treatment reported 
by the veteran that are not already in 
the claims file.  The Board is 
particularly interested in treatment 
received at any VA facilities, including 
at the VAMC in Nashville, Tennessee, on 
July 22, 1998. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any records are not 
successful, inform the veteran of the 
records VA was unable to obtain, explain 
the efforts that VA made to obtain those 
records, and described any further action 
to be taken by VA with respect to the 
claim.

3.  Afford the veteran a comprehensive VA 
examination in order to determine the exact 
nature and etiology of any hearing loss and 
tinnitus.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the date of onset and etiology 
of any current hearing loss and/or tinnitus.  
Specifically, is it at least as likely as not 
that any current hearing loss and/or tinnitus 
was caused by an in-service disease or injury 
(i.e., noise exposure), as opposed to any 
post-service occupational noise exposure? 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
conditions at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained since the issuance 
of the January 2000 supplemental 
statement of the case.  

6.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto. 
    

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

